Case 1-17-01005-ess   Doc 282-3   Filed 09/02/20   Entered 09/02/20 19:43:09




           EXHIBIT C
    Case 1-17-01005-ess      Doc 282-3        Filed 09/02/20    Entered 09/02/20 19:43:09




                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NEW YORK


  In re:                                            Chapter 7

  TASHANNA B. GOLDEN                                Case No. 16-40809-ess
  fka TASHANNA B. PEARSON,

                                Debtor.


  TASHANNA B. GOLDEN,                               Adv. Pro. No. 17-01005-ess

                                Plaintiff,

                 v.

  NATIONAL COLLEGIATE TRUST,
  FIRSTMARK SERVICES, GOLDEN TREE
  ASSET MANAGEMENT LP, GS2 2016-A
  (GS2), NATIONAL COLLEGIATE
  STUDENT LOAN TRUST 2006-4,
  PENNSYLVANIA HIGHER EDUCATION
  ASSISTANCE AGENCY d/b/a AMERICAN
  EDUCATION SERVICES,

                                Defendants.


 NON-PARTY CITIBANK, N.A.’S COMBINED RESPONSES AND OBJECTIONS TO:
(1) PLAINTIFF’S SUBPOENA TO TESTIFY AT A DEPOSITION IN A BANKRUPTCY
  CASE (OR ADVERSARY PROCEEDING); AND (2) PLAINTIFF’S SUBPOENA TO
     PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
     INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY
                             PROCEEDING)

       Pursuant to Federal Rule of Civil Procedure (“FRCP”) 26, 30, and 45, made applicable in

bankruptcy cases by Federal Rule of Bankruptcy Procedure 7026, 7030, and 9016, non-party,

Citibank, N.A. (“Citibank”), hereby responds and objects to Plaintiff’s January 30, 2020

Subpoenas to Testify and Produce Documents in a Bankruptcy Case (or Adversary

Proceeding)(the “Subpoenas”).



DMWEST #39949772 v1
    Case 1-17-01005-ess          Doc 282-3     Filed 09/02/20      Entered 09/02/20 19:43:09




                                       GENERAL OBJECTIONS

        1.      Citibank objects to this third-party discovery because it seeks irrelevant information

that is not proportional to the needs of the case. Citibank has already provided information in this

action related to Citibank’s origination of two private student loans, Golden’s Grad Loan and the

Bar Loan, which loans are being serviced by defendant Firstmark and that Citibank understands

are at issue in this litigation. Further, as part of its Motion For Protective Order, Citibank provided

examples of why issues regarding school certification are very factually individualized because

even a single borrower may have differing school certification factors for multiple loans. [See

Motion For Protective Order, Ex. J (a summary from Citibank’ business records regarding the

different manners Borrower #1’s loans were certified, including via a web application and an

electronic service called Elmnet XML)].

        2.      Citibank further objects to this third-party discovery as irrelevant and not

proportional because it seeks information from outside of this district. A bankruptcy court does

not have authority to enforce the discharge injunctions entered in other districts. See Crocker v.

Navient Solutions, LLC, Case No. 18-20254 (5th Cir. October 21, 2019).

        3.      Citibank objects to this third-party discovery as irrelevant and not proportional

because Golden cannot certify a class. Further, the discovery Plaintiff seeks is premature because

Plaintiff has not certified a class.

        4.      Citibank objects to this third-party discovery because it is overly broad, unduly

burdensome and not proportional. Citibank estimates that it originated approximately 560,000

private student loans from 2005 to 2010 (when it sold its student loan origination business).

Citibank sold approximately 18,000 loans to Goldentree Asset Management in 2015 that included




                                                  2
    Case 1-17-01005-ess         Doc 282-3      Filed 09/02/20        Entered 09/02/20 19:43:09




loans that originated at least as far back as 2007 (when Golden’s Grad Loan was originated). As

the result, Citibank would need to undertake a time consuming and expensive search to determine

when each loan was originated and what practices, policies and procedures applied to each of these

loans. The manner in which schools certified the loans as for educational purposes varies by school

and changed over time. Further, only a small percentage of these loans were subject to bankruptcy

so there would also need to be a determination if the loan was part of a bankruptcy, in which district

the bankruptcy occurred, whether the loan was included as part of the discharge, which policies

and procedures applied to the loans that were not part of the discharge, whether and how the loan

was certified as for educational purposes, and whether any collection activity occurred on the loan.

Further, Citibank has not serviced student loans for over two years, and, as a result, has very limited

staff that is familiar with, and can handle, requests related to student loans. Accordingly, Citibank

estimates that it would take months, if not years, to gather and understand all of these documents,

all at a great expense.

       5.      Citibank objects to this third-party discovery as irrelevant because it is for a period

prior to the filing of bankruptcy or the receipt of the discharge.

       6.      Citibank objects to the Deposition Topics because they fail to “describe with

reasonable particularity the matters for examination” as required under FRCP 30(b)(6).

       7.      Pursuant to FRCP 45, Citibank objects to the third-party discovery for failure to

avoid imposing undue burden and expense where Plaintiff can obtain the same information directly

from the parties to this litigation. There is no basis for the production of a corporate designee in

addition to the Document Requests, particularly where Citibank has previously offered to respond

to the prior subpoena, seeking similar information regarding the certification process, with sworn

interrogatory responses. Citibank repeats that it is willing to meet and confer regarding appropriate




                                                  3
    Case 1-17-01005-ess         Doc 282-3     Filed 09/02/20     Entered 09/02/20 19:43:09




interrogatories as part of this response.

         8.    Should the Court order non-party Citibank to attend a deposition, Citibank will

make a designated witness available on dates and times convenient for the designated witness, to

be mutually agreed by Citibank and Plaintiff. Citibank has already advised the Plaintiff that the

date noticed in the deposition is not convenient for Citibank and Plaintiff has agreed to discuss a

new date, after the parties meet and confer about Citibank’s objections. The deposition will need

to occur in a place convenient for the designated witness, likely in Sioux Falls, South Dakota.

         9.    Citibank objects to the third-party discovery, including the Definitions,

Instructions, and Deposition Topics, to the extent they seek to impose discovery obligations in

excess of those imposed by the FRCP, specifically recognizing that FRCP 45(d)(1) imposes an

obligation on any party issuing a subpoena to take reasonable steps to avoid imposing undue

burden or expense of third parties, or the Local Rules of this Court.

         10.   Citibank objects to the third-party discovery to the extent it seeks information

subject to the attorney-client privilege, work product doctrine, or any other privilege or immunity.

To the extent that any request seeks information, some or all of which is or may be privileged,

Citibank’s response to such request will be based solely upon and involve only information that is

not privileged or otherwise protected from disclosure.         The production of any privileged

information by Citibank would be entirely inadvertent and any such documents must be returned

to Citibank. Citibank reserves the right to claim that any document inadvertently produced in

responding to the Subpoena is protected by the attorney-client privilege, work product doctrine, or

any other applicable privilege or immunity, and to demand the immediate return of any such

information. Citibank reserves the right to redact any information unrelated to the documents at

issue.




                                                 4
    Case 1-17-01005-ess         Doc 282-3      Filed 09/02/20      Entered 09/02/20 19:43:09




         11.    Citibank objects to the third-party discovery to the extent it seeks information not

within Citibank’s possession, custody, or control, or is in the possession of parties to the litigation

or third parties, such as information regarding how the school has certified that loans were for

educational purposes. Citibank assumes no responsibility for providing information in the care,

custody, or control of any other entity, and objects to the Subpoena to the extent that its requests

attempt to impose that responsibility. To the extent it agrees to do so, Citibank will conduct a

reasonable search for responsive documents in its possession, custody, and control.

         12.    Citibank objects to the Deposition Topics to the extent they call for legal

contentions or conclusions.

         13.    Citibank objects to the Deposition Topics to the extent they are confusing, vague

or ambiguous.

         14.    Citibank objects to the third-party discovery on the grounds that it has the effect of

annoying and oppressing, and imposing an undue burden and expense on a non-party.

         15.    Citibank objects to the production of electronically stored information or archived

information from sources that it finds unreasonably accessible because of undue burden or costs.

         16.    Citibank objects to the Deposition Topics to the extent they are duplicative,

redundant of other Topics or document requests, unreasonably cumulative, and oppressive.

         17.    Citibank objects to the third-party discovery to the extent it seeks information that

contains confidential financial, trade secret, competitive, business, or other proprietary

information.

         18.    Citibank’s use in this Response of any term defined in Plaintiffs’ Definitions,

Instructions, or Deposition Topics does not constitute acceptance of Plaintiffs’ definitions of those

terms.




                                                  5
    Case 1-17-01005-ess        Doc 282-3      Filed 09/02/20     Entered 09/02/20 19:43:09




       19.     Citibank objects to the definition of “Defendants” as confusing.

       20.     Citibank will only produce a witness to testify at deposition subject to the entry of

the Amended Protective Order. Citibank reserves the right to seek modification of the Protective

Order or the Amended Protective Order.

       21.     Any response indicating that documents will be produced is not to be construed as

a representation that any specific document exists or has been located. It is only meant to indicate

that any responsive, non-privileged document, if located, will be produced.

       22.     Citibank reserves all objections as to competency, relevance, materiality, propriety,

privilege, or admissibility and any other objection. These responses are intended to preserve, and

do preserve, all of Citibank’s rights to object on any ground at any time to the discovery itself or

to the use of the information gained through this discovery in the above-captioned action.

       23.     Citibank’s responses to the requests are given without prejudice to its right to

supplement or amend its responses and/or objections at any time, including if further information

and/or documents are discovered.

       24.     Citibank incorporates the foregoing General Objections into each of the specific

responses below as though fully set forth therein. The reiteration of certain objections in response

to a specific request is not intended, and shall not be considered, to waive any of the General

Objections.

                        SPECIFIC RESPONSES AND OBJECTIONS

DEPOSITION TOPIC 1:

       The documents to be produced pursuant to the subpoena dated January 30, 2020 seeking

the production of documents.

RESPONSE TO DEPOSITION TOPIC 1:




                                                 6
    Case 1-17-01005-ess         Doc 282-3     Filed 09/02/20      Entered 09/02/20 19:43:09




       Citibank incorporates its objections to each of the requests for production of documents set

forth below.

       Based on its General Objections and its objections to the requests for production of

documents, Citibank will not at this time agree to designate a corporate representative to testify on

this Topic.

DEPOSITION TOPIC 2:

       How you considered a borrower’s educational cost of attendance when you originated

loans that are held by National Collegiate Student Loan Trust 2006-4 or GOAL Structured

Solutions Trust 2016-A (herein after referred to as “Defendants”).

RESPONSE TO DEPOSITION TOPIC 2:

       Citibank objects to this topic because: (1) it lacks foundation because Citibank did not

transfer loans to the Defendants; rather Citibank transferred loans to Goldentree Asset

Management LP and Citibank does not know what student loans are held by the Defendants; (2) it

is irrelevant, not proportional, overly broad and unduly burdensome because it seeks information

about loans that were not subject to bankruptcy, and not subject to bankruptcy in this district; (3)

it is not properly limited in time and scope; (4) it does not comply with FRCP 45(d)(1)’s obligation

on any party issuing a subpoena to take reasonable steps to avoid imposing undue burden or

expense of third parties, particularly where Citibank previously offered to provide written

interrogatory responses; (5) it is vague and ambiguous and does not describe the subject matter

with the required particularity; (6) it seeks discovery of confidential and proprietary business

information; (7) it calls for a legal conclusion and seeks information protected by the attorney-

client privilege; (8) it seeks information from third parties, the schools, regarding how the schools

certified whether the loans were for educational purposes; (9) Citibank previously explained as




                                                 7
    Case 1-17-01005-ess         Doc 282-3     Filed 09/02/20      Entered 09/02/20 19:43:09




part of its Motion for Protective Order how the schools used different methods to certify whether

loans were for educational purposes; and (10) it is cumulative of the document requests.

       Based on its objections, Citibank will not at this time agree to designate a corporate

representative to testify on this Topic.

DEPOSITION TOPIC 3:

       How you considered whether a loan was a qualified education loan as defined in 11 U.S.C.

§ 523(a)(8) when originating loans that were transferred to or are held by the Defendants.

RESPONSE TO DEPOSITION TOPIC 3:

       Citibank objects to this topic because: (1) it lacks foundation because Citibank did not

transfer loans to the Defendants; rather Citibank transferred loans to Goldentree Asset

Management LP and Citibank does not know what student loans are held by the Defendants; (2) it

is irrelevant, not proportional, overly broad and unduly burdensome because it seeks information

about loans that were not subject to bankruptcy, and not subject to bankruptcy in this district; (3)

it is not properly limited in time and scope; (4) it does not comply with FRCP 45(d)(1)’s obligation

on any party issuing a subpoena to take reasonable steps to avoid imposing undue burden or

expense of third parties, particularly where Citibank previously offered to provide written

interrogatory responses; (5) it is vague and ambiguous and does not describe the subject matter

with the required particularity; (6) it seeks discovery of confidential and proprietary business

information; (7) it calls for a legal conclusion and seeks information protected by the attorney-

client privilege; (8) it seeks information from third parties, the schools, regarding how the schools

certified whether the loans were for educational purposes; (9) Citibank previously explained as




                                                 8
    Case 1-17-01005-ess         Doc 282-3     Filed 09/02/20      Entered 09/02/20 19:43:09




part of its Motion for Protective Order how the schools used different methods to certify whether

loans were for educational purposes; and (10) it is cumulative of the document requests.

       Based on its objections, Citibank will not at this time agree to designate a corporate

representative to testify on this Topic.

DEPOSITION TOPIC 4:

       How you considered whether or if a borrower had other loans, scholarships or financial aid

of any kind when originating loans that were transferred to or are held by the Defendants.

RESPONSE TO DEPOSITION TOPIC 4:

       Citibank objects to this topic because: (1) it lacks foundation because Citibank did not

transfer loans to the Defendants; rather Citibank transferred loans to Goldentree Asset

Management LP and Citibank does not know what student loans are held by the Defendants; (2) it

is irrelevant, not proportional, overly broad and unduly burdensome because it seeks information

about loans that were not subject to bankruptcy, and not subject to bankruptcy in this district; (3)

it is not properly limited in time and scope; (4) it does not comply with FRCP 45(d)(1)’s obligation

on any party issuing a subpoena to take reasonable steps to avoid imposing undue burden or

expense of third parties, particularly where Citibank previously offered to provide written

interrogatory responses; (5) it is vague and ambiguous and does not describe the subject matter

with the required particularity; (6) it seeks discovery of confidential and proprietary business

information; (7) it calls for a legal conclusion and seeks information protected by the attorney-

client privilege; (8) it seeks information from third parties, the schools, regarding how the schools

certified whether the loans were for educational purposes; (9) Citibank previously explained as




                                                 9
    Case 1-17-01005-ess         Doc 282-3      Filed 09/02/20     Entered 09/02/20 19:43:09




part of its Motion for Protective Order how the schools used different methods to certify whether

loans were for educational purposes; and (10) it is cumulative of the document requests.

       Based on its objections, Citibank will not at this time agree to designate a corporate

representative to testify on this Topic.

DEPOSITION TOPIC 5:

       The number of student loans made by Citibank from 2005 to present and, of those loans,

the number of loans that were (a) certified by the institution as to the cost of attendance and (b)

were within the cost of attendance at the subject institutions.

RESPONSE TO DEPOSITION TOPIC 5:

       Citibank objects to this topic because: (1) it is overly broad, unduly burdensome and not

proportional to the needs of the case, and as set forth in General Objection No. 4, would take

months, if not years, to gather and understand all of these documents, all at a great expense; (2) it

is irrelevant, not proportional, overly broad and unduly burdensome because it seeks information

about loans that were not subject to bankruptcy, and not subject to bankruptcy in this district; (3)

it is not properly limited in time and scope; (4) it does not comply with FRCP 45(d)(1)’s obligation

on any party issuing a subpoena to take reasonable steps to avoid imposing undue burden or

expense of third parties; (5) it is vague and ambiguous and does not describe the subject matter

with the required particularity; (6) it seeks discovery of confidential and proprietary business

information; (7) it calls for a legal conclusion and seeks information protected by the attorney-

client privilege; (8) it seeks information from third parties, the schools, regarding how the schools

certified whether the loans were for educational purposes; (9) Citibank previously explained as




                                                 10
    Case 1-17-01005-ess         Doc 282-3     Filed 09/02/20     Entered 09/02/20 19:43:09




part of its Motion for Protective Order how the schools certified whether loans were for educational

purposes; and (10) it is cumulative of the document requests.

       Subject to its objections, Citibank estimates that it originated it originated approximately 1

million total student loans per year from 2005 to 2010 (when it sold its student loan origination

business). Of those loans, Citibank originated approximately 560,000 private student loans from

2005 to 2010. Based on its objections, Citibank will not at this time agree to designate a corporate

representative to testify on this Topic.

DEPOSITION TOPIC 6:

       Your process for collecting on a loan that you originated when the borrower has obtained

a discharge in bankruptcy.

RESPONSE TO DEPOSITION TOPIC 6:

       Citibank objects to this topic because: (1) it is irrelevant and not proportional because

Golden cannot certify a class; (2) it is irrelevant, not proportional, overly broad and unduly

burdensome because it seeks information about loans other than private student loans that are not

at issue in this case and which are non-dischargeable under 11 U.S.C. 523(a)(8) because they were

“made insured, or guaranteed by a governmental unit”, and student loans not subject to bankruptcy

in this district; (3) it is not properly limited in time and scope; (4) it does not comply with

FRCP 45(d)(1)’s obligation on any party issuing a subpoena to take reasonable steps to avoid

imposing undue burden or expense of third parties; (5) it is vague and ambiguous and does not

describe the subject matter with the required particularity; (6) it seeks discovery of confidential

and proprietary business information; (7) it calls for a legal conclusion and seeks information

protected by the attorney-client privilege; (8) it is cumulative of the document request; and (9) it




                                                11
    Case 1-17-01005-ess         Doc 282-3      Filed 09/02/20      Entered 09/02/20 19:43:09




lacks foundation because Citibank no longer services loans that it originated and Plaintiff can

obtain discovery from party Firstmark on this topic (under the Amended Protective Order).

       Based on its objections, Citibank will not at this time agree to designate a corporate

representative to testify on this Topic.

DEPOSITION TOPIC 7:

       Your process for determining whether a loan that you originated has been discharged in

bankruptcy.

RESPONSE TO DEPOSITION TOPIC 7:

       Citibank objects to this topic because: (1) it is irrelevant and not proportional because

Golden cannot certify a class; (2) it is irrelevant, not proportional, overly broad and unduly

burdensome because it seeks information about loans other than private student loans, and student

loans not subject to bankruptcy in this district; (3) it is not properly limited in time and scope; (4)

it does not comply with FRCP 45(d)(1)’s obligation on any party issuing a subpoena to take

reasonable steps to avoid imposing undue burden or expense of third parties; (5) it is vague and

ambiguous and does not describe the subject matter with the required particularity; (6) it seeks

discovery of confidential and proprietary business information; (7) it calls for a legal conclusion

and seeks information protected by the attorney-client privilege; (8) it is cumulative of the

document request; and (9) it lacks foundation because Citibank no longer services loans that it




                                                  12
    Case 1-17-01005-ess         Doc 282-3      Filed 09/02/20     Entered 09/02/20 19:43:09




originated and Plaintiff can obtain discovery from party Firstmark on this topic (under the

Amended Protective Order)..

       Based on its objections, Citibank will not at this time agree to designate a corporate

representative to testify on this Topic.

DEPOSITION TOPIC 8:

       How you determine whether a borrower on a Citibank student loan is entitled to

information from you that interest paid on such loan is a qualified educational expense for which

the borrower may deduct up to $2,500 under the Internal Revenue Code.

RESPONSE TO DEPOSITION TOPIC 8:

       Citibank objects to this topic because: (1) it is irrelevant, not proportional, overly broad

and unduly burdensome because it seeks information about loans that were not subject to

bankruptcy, and not subject to bankruptcy in this district; (2) it is not properly limited in time and

scope; (3) it does not comply with FRCP 45(d)(1)’s obligation on any party issuing a subpoena to

take reasonable steps to avoid imposing undue burden or expense of third parties; (4) it is vague

and ambiguous and does not describe the subject matter with the required particularity; (5) it seeks

discovery of confidential and proprietary business information; (6) it calls for a legal conclusion

and seeks information protected by the attorney-client privilege; (7) it seeks information from third

parties, the borrowers, regarding their determination of whether a loan is a qualified educational

expense; and (8) it lacks foundation because Citibank no longer services loans that it originated




                                                 13
    Case 1-17-01005-ess         Doc 282-3     Filed 09/02/20     Entered 09/02/20 19:43:09




and Plaintiff can obtain discovery from party Firstmark on this topic (under the Amended

Protective Order)..

       Based on its objections, Citibank will not at this time agree to designate a corporate

representative to testify on this Topic.

DEPOSITION TOPIC 9:

       How you report to credit reporting agencies the status of student loans made by you that

are discharged in bankruptcy.

RESPONSE TO DEPOSITION TOPIC 9:

       Citibank objects to this topic because: (1) it lacks foundation in that Citibank no longer

services student loans; (2) it is irrelevant and not proportional because credit reporting is not at

issue in this case; (3) it is irrelevant and not proportional because Golden cannot certify a class;

(4) it is not properly limited in time and scope; (5) it does not comply with FRCP 45(d)(1)’s

obligation on any party issuing a subpoena to take reasonable steps to avoid imposing undue

burden or expense of third parties; and (6) it seeks information protected by the attorney-client

privilege.

       Based on its objections, Citibank will not at this time agree to designate a corporate

representative to testify on this Topic.

DEPOSITION TOPIC 10:

       The representations and warranties made by you with respect to any transfer of student

loans to the Defendants or to Goldentree Asset Management.

RESPONSE TO DEPOSITION TOPIC 10:

       Citibank objects to this topic because: (1) it lacks foundation because Citibank did not

transfer loans to the Defendants in this lawsuit; rather Citibank transferred loans to Goldentree




                                                14
    Case 1-17-01005-ess          Doc 282-3      Filed 09/02/20      Entered 09/02/20 19:43:09




Asset Management LP as part of a Private Student Loans Asset Purchase Agreement (Servicing

Released) with SLF v-2015 TRUST, as the Buyer, and Goldentree Asset Management LP, as the

investment party (the “Purchase Agreement”), which Citibank understands has already been

produced in this lawsuit; (2) it is irrelevant and not proportional because Golden cannot certify a

class; (3) it is irrelevant, not proportional, overly broad and unduly burdensome because it seeks

information about loans that were not subject to bankruptcy, and not subject to bankruptcy in this

district; (4) it does not comply with FRCP 45(d)(1)’s obligation on any party issuing a subpoena

to take reasonable steps to avoid imposing undue burden or expense of third parties and seeks

documents Plaintiff could seek directly from parties to the lawsuit; (5) it seeks discovery of

confidential and proprietary business information and (6) it is cumulative of the document

requests.

        Based on its objections, Citibank will not at this time agree to designate a corporate

representative to testify on this Topic.

DEPOSITION TOPIC 11:

        The relationship, as it relates to the student loans, of Citibank N.A. and the following:

        a)   Goldentree Asset Management
        b)   GOAL Structured Solutions Trust, 2016
        c)   GS2 Grantor-Trust 2016-A
        d)   GS2 Depositor 2016-A, SPV, LLC
        e)   Goal Structured Solutions, Inc.
        f)   Turnstile Capital Management, LLC
        g)   Pennsylvania Higher Education Assistance Agency

RESPONSE TO DEPOSITION TOPIC 11:

        Citibank objects to this topic because: (1) it lacks foundation because Citibank did not

transfer loans to the entities listed in (b) – (g); rather Citibank transferred loans to Goldentree Asset

Management LP as part the Purchase Agreement, which Citibank understands has already been




                                                   15
    Case 1-17-01005-ess         Doc 282-3      Filed 09/02/20      Entered 09/02/20 19:43:09




produced in this lawsuit; (2) it is irrelevant and not proportional because Golden cannot certify a

class; (3) it is irrelevant, not proportional, overly broad and unduly burdensome because it seeks

information about loans that were not subject to bankruptcy, and not subject to bankruptcy in this

district; (4) it is not properly limited in time and scope; (5) it does not comply with FRCP 45(d)(1)’s

obligation on any party issuing a subpoena to take reasonable steps to avoid imposing undue

burden or expense of third parties and seeks documents Plaintiff could seek directly from parties

to the lawsuit, such as it relates Pennsylvania Higher Education Assistance Agency’s role as a

guarantor and its relationships with schools and lenders (such as Citibank); (6) it seeks discovery

of confidential and proprietary business information; and (7) it is cumulative of the document

requests.

       Based on its objections, Citibank will not at this time agree to designate a corporate

representative to testify on this Topic.


    SPECIFIC RESPONSES AND OBJECTIONS TO THE DOCUMENT REQUESTS

DOCUMENT REQUEST 1:

       Documents concerning your policies, procedures and practices for considering a

borrower’s educational cost of attendance when originating loans including, but not limited to,

loans that are held by National Collegiate Student Loan Trust 2006-4 or GOAL Structured

Solutions Trust 2016-A (herein after referred to as “Defendants”) or are serviced by Firstmark

Services LLC or Pennsylvania Higher Education Assistance Agency.

RESPONSE TO REQUEST 1:

       Citibank objects to this request because: (1) it lacks foundation because Citibank did not

transfer loans to the Defendants; rather Citibank transferred loans to Goldentree Asset

Management LP; (2) it is irrelevant, not proportional, overly broad and unduly burdensome



                                                  16
    Case 1-17-01005-ess         Doc 282-3     Filed 09/02/20        Entered 09/02/20 19:43:09




because it seeks information about loans that were not subject to bankruptcy, and not subject to

bankruptcy in this district; (3) it is not properly limited in time and scope; (4) it does not comply

with FRCP 45(d)(1)’s obligation on any party issuing a subpoena to take reasonable steps to avoid

imposing undue burden or expense of third parties, particularly where Citibank previously offered

to provide written interrogatory responses; (5) it is vague and ambiguous and does not describe

the subject matter with the required particularity; (6) it seeks discovery of confidential and

proprietary business information; (7) it calls for a legal conclusion and seeks information protected

by the attorney-client privilege; (8) it seeks information from third parties, the schools, regarding

how the schools certified whether the loans were for educational purposes; and (9) Citibank

previously explained as part of its Motion for Protective Order how the schools certified whether

loans were for educational purposes.

       Based on its objections, Citibank will not agree to produce any documents at this time.

Citibank is willing to meet and confer regarding an agreeable production.

DOCUMENT REQUEST 2:

       Documents concerning your policies, procedures and practices for considering whether a

loan was a qualified education loan as defined in 11 U.S.C. § 523(a)(8) when originating loans

including, but not limited to, loans that are held by Defendants.

RESPONSE TO REQUEST 2:

       Citibank objects to this request because: (1) it lacks foundation because Citibank did not

transfer loans to the Defendants; rather Citibank transferred loans to Goldentree Asset

Management LP and Citibank does not know what student loans are held by Defendants; (2) it is

irrelevant, not proportional, overly broad and unduly burdensome because it seeks information

about loans that were not subject to bankruptcy, and not subject to bankruptcy in this district; (3)




                                                 17
    Case 1-17-01005-ess         Doc 282-3     Filed 09/02/20      Entered 09/02/20 19:43:09




it is not properly limited in time and scope; (4) it does not comply with FRCP 45(d)(1)’s obligation

on any party issuing a subpoena to take reasonable steps to avoid imposing undue burden or

expense of third parties, particularly where Citibank previously offered to provide written

interrogatory responses; (5) it is vague and ambiguous and does not describe the subject matter

with the required particularity; (6) it seeks discovery of confidential and proprietary business

information; (7) it calls for a legal conclusion and seeks information protected by the attorney-

client privilege; (8) it seeks information from third parties, the schools, regarding how the schools

certified whether the loans were for educational purposes; and (9) Citibank previously explained

as part of its Motion for Protective Order how the schools used different methods to certify whether

loans were for educational purposes.

       Based on its objections, Citibank will not agree to produce any documents at this time.

Citibank is willing to meet and confer regarding an agreeable production.

DOCUMENT REQUEST 3:

       Documents concerning your policies, procedures and practices for considering whether a

borrower had other loans, scholarships or financial aid of any kind when originating loans that are

held by the Defendants.

RESPONSE TO REQUEST 3:

       Citibank objects to this request because: (1) it lacks foundation because Citibank did not

transfer loans to the Defendants; rather Citibank transferred loans to Goldentree Asset

Management LP and Citibank does not know what loans are held by the Defendants; (2) it is

irrelevant, not proportional, overly broad and unduly burdensome because it seeks information

about loans that were not subject to bankruptcy, and not subject to bankruptcy in this district; (3)

it is not properly limited in time and scope; (4) it does not comply with FRCP 45(d)(1)’s obligation




                                                 18
    Case 1-17-01005-ess         Doc 282-3     Filed 09/02/20      Entered 09/02/20 19:43:09




on any party issuing a subpoena to take reasonable steps to avoid imposing undue burden or

expense of third parties, particularly where Citibank previously offered to provide written

interrogatory responses; (5) it is vague and ambiguous and does not describe the subject matter

with the required particularity; (6) it seeks discovery of confidential and proprietary business

information; (7) it calls for a legal conclusion and seeks information protected by the attorney-

client privilege; (8) it seeks information from third parties, the schools, regarding how the schools

certified whether the loans were for educational purposes; and (9) Citibank previously explained

as part of its Motion for Protective Order how the schools used different methods to certify whether

loans were for educational purposes.

        Based on its objections, Citibank will not agree to produce any documents at this time.

Citibank is willing to meet and confer regarding an agreeable production.

DOCUMENT REQUEST 4:

        Documents sufficient to show the number of loans that you have made from 2005 to present

and, of those loans, (a) which loans were certified by the educational institution as within the

county of attendance, and (b) which loans were within the cost of attendance at the subject

institution.

RESPONSE TO REQUEST 4:

        Citibank objects to this request because: (1) it is overly broad, unduly burdensome and not

proportional to the needs of the case, and as set forth in General Objection No. 4, would take

months, if not years, to gather and understand all of these documents, all at a great expense; (2) it

is irrelevant, not proportional, overly broad and unduly burdensome because it seeks information

about loans that were not subject to bankruptcy, and not subject to bankruptcy in this district; (3)

it is not properly limited in time and scope; (4) it does not comply with FRCP 45(d)(1)’s obligation




                                                 19
    Case 1-17-01005-ess         Doc 282-3     Filed 09/02/20      Entered 09/02/20 19:43:09




on any party issuing a subpoena to take reasonable steps to avoid imposing undue burden or

expense of third parties; (5) it is vague and ambiguous and does not describe the subject matter

with the required particularity; (6) it seeks discovery of confidential and proprietary business

information; (7) it calls for a legal conclusion and seeks information protected by the attorney-

client privilege; (8) it seeks information from third parties, the schools, regarding how the schools

certified whether the loans were for educational purposes; and (9) Citibank previously explained

as part of its Motion for Protective Order how the schools certified whether loans were for

educational purposes.

       Subject to its objections, see Citibank’s response to Deposition Topic 5. Based on its

objections, Citibank will not agree to produce any documents at this time. Citibank is willing to

meet and confer regarding an agreeable production.

DOCUMENT REQUEST 5:

       Documents sufficient to show how you report to credit reporting agencies the status of

student loans made by you that are discharged in bankruptcy.

RESPONSE TO REQUEST 5:

       Citibank objects to this request because: (1) it lacks foundation in that Citibank no longer

services student loans; (2) it is irrelevant and not proportional because credit reporting is not at

issue in this case; (3) it is irrelevant and not proportional because Golden cannot certify a class;

(4) it is not properly limited in time and scope; (5) it does not comply with FRCP 45(d)(1)’s

obligation on any party issuing a subpoena to take reasonable steps to avoid imposing undue




                                                 20
    Case 1-17-01005-ess        Doc 282-3      Filed 09/02/20     Entered 09/02/20 19:43:09




burden or expense of third parties; and (6) it seeks information protected by the attorney-client

privilege.

       Subject to its objections, Citibank understands that Firstmark will produce documents

related to how it reports student loans to the credit reporting agencies within a reasonable time

after the entry of the Amended Protective Order. Based on its objections, Citibank will not agree

to produce any further documents at this time. Citibank is willing to meet and confer regarding an

agreeable production.

DOCUMENT REQUEST 6:

       All documents relating to the transfer of any loans to the Defendants or to Goldentree Asset

Management.

RESPONSE TO REQUEST 6:

       Citibank objects to this request because: (1) it lacks foundation because Citibank did not

transfer loans to the Defendants in this lawsuit; rather Citibank transferred loans to Goldentree

Asset Management LP as part of the Purchase Agreement, which Citibank understands has already

been produced in this lawsuit; (2) it is irrelevant and not proportional because Golden cannot

certify a class; (3) it is irrelevant, not proportional, overly broad and unduly burdensome because

it seeks information about loans that were not subject to bankruptcy, and not subject to bankruptcy

in this district; (4) it does not comply with FRCP 45(d)(1)’s obligation on any party issuing a

subpoena to take reasonable steps to avoid imposing undue burden or expense of third parties and

seeks documents Plaintiff could seek directly from parties to the lawsuit; (5) it seeks discovery of




                                                21
    Case 1-17-01005-ess         Doc 282-3      Filed 09/02/20     Entered 09/02/20 19:43:09




confidential and proprietary business information; and (6) it seeks documents protected by the

attorney-client privilege.

       Subject to its objections, Citibank understands that the Purchase Agreement has already

been produced in this lawsuit. Based on its objections, Citibank will not agree to produce any

further documents at this time. Citibank is willing to meet and confer regarding an agreeable

production.

DOCUMENT REQUEST 7:

       Documents concerning your policies, procedures and practices for determining whether a

borrower on a student loan is entitled to notification that such borrower may be entitled to a tax

deduction for some or all the interest paid on said loan under the Internal Revenue Code.

RESPONSE TO REQUEST 7:

       Citibank objects to this request because: (1) it is irrelevant, not proportional, overly broad

and unduly burdensome because it seeks information about loans that were not subject to

bankruptcy, and not subject to bankruptcy in this district; (2) it is not properly limited in time and

scope; (3) it does not comply with FRCP 45(d)(1)’s obligation on any party issuing a subpoena to

take reasonable steps to avoid imposing undue burden or expense of third parties; (5) it is vague

and ambiguous and does not describe the subject matter with the required particularity; (6) it seeks

discovery of confidential and proprietary business information; (7) it calls for a legal conclusion

and seeks information protected by the attorney-client privilege; and (8) it seeks information from

third parties regarding their determination of whether a loan is a qualified educational expense.

       Subject to its objections, Citibank understands that Firstmark will produce documents that

are responsive to this request within a reasonable time after the entry of the Amended Protective




                                                 22
    Case 1-17-01005-ess         Doc 282-3      Filed 09/02/20     Entered 09/02/20 19:43:09




Order. Based on its objections, Citibank will not agree to produce any further documents at this

time. Citibank is willing to meet and confer regarding an agreeable production.

DOCUMENT REQUEST 8:

       Documents that reflect how student loans that have been transferred by you to the

Defendants or to Goldentree Asset Management are treated after they go to default.

RESPONSE TO REQUEST 8:

       Citibank objects to this request because: (1) it lacks foundation because Citibank did not

transfer loans to all of the Defendants in this lawsuit; rather Citibank transferred loans to

Goldentree Asset Management LP as part of the Purchase Agreement, which Citibank understands

has already been produced in this lawsuit, and now that Citibank is no longer the holder of the

student loans that it transferred to Goldentree Asset Management LP, Citibank does not make the

determination of how to treat those student loans after they go into default; (2) it is irrelevant and

not proportional because Golden cannot certify a class; (3) it is irrelevant, not proportional, overly

broad and unduly burdensome because it seeks information about loans that went into default,

including loans that were not subject to bankruptcy, and not subject to bankruptcy in this district;

(4) it is not properly limited in time and scope; (5) it does not comply with FRCP 45(d)(1)’s

obligation on any party issuing a subpoena to take reasonable steps to avoid imposing undue

burden or expense of third parties; (6) it is vague and ambiguous and does not describe the subject

matter with the required particularity; and (7) it seeks discovery of confidential and proprietary

business information;

       Subject to its objections, Citibank understands that the Purchase Agreement has already

been produced in this lawsuit. Based on its objections, Citibank will not agree to produce any




                                                 23
    Case 1-17-01005-ess          Doc 282-3      Filed 09/02/20      Entered 09/02/20 19:43:09




further documents at this time. Citibank is willing to meet and confer regarding an appropriate

production.

DOCUMENT REQUEST 9:

        Documents that reflect how student loans that have been transferred by you to the

Defendants or to Goldentree Asset Management are treated after the borrower has received a

discharge in bankruptcy.

RESPONSE TO REQUEST 9:

        Citibank objects to this request because: (1) it lacks foundation because Citibank did not

transfer loans to all of the Defendants in this lawsuit; rather Citibank transferred loans to

Goldentree Asset Management LP as part of the Purchase Agreement, which Citibank understands

has already been produced in this lawsuit, and now that Citibank is no longer the holder of the

student loans that it transferred to Goldentree Asset Management LP, Citibank does not make the

determination of how to treat those student loans after a borrower has received a discharge in

bankruptcy; (2) it is irrelevant and not proportional because Golden cannot certify a class; (3) it is

irrelevant, not proportional, overly broad and unduly burdensome because it seeks information

about loans not subject to bankruptcy in this district; (4) it is not properly limited in time and scope;

(5) it does not comply with FRCP 45(d)(1)’s obligation on any party issuing a subpoena to take

reasonable steps to avoid imposing undue burden or expense of third parties; (6) it is vague and

ambiguous and does not describe the subject matter with the required particularity; and (7) it seeks

discovery of confidential and proprietary business information;

        Based on its objections, Citibank will not agree to produce any documents at this time.

Citibank is willing to meet and confer regarding an appropriate production.




                                                   24
    Case 1-17-01005-ess        Doc 282-3      Filed 09/02/20      Entered 09/02/20 19:43:09




DOCUMENT REQUEST 10:

       The documents covering any representations or warrantees made by you with regard to the

transfer of student loans to Defendants or Goldentree Asset Management.

RESPONSE TO REQUEST 10:

       Citibank objects to this request because: (1) it lacks foundation because Citibank did not

transfer loans to all of the Defendants in this lawsuit; rather Citibank transferred loans to

Goldentree Asset Management LP as part of the Purchase Agreement, which Citibank understands

has already been produced in this lawsuit; (2) it is irrelevant and not proportional because Golden

cannot certify a class; (3) it is irrelevant, not proportional, overly broad and unduly burdensome

because it seeks information about loans that were not subject to bankruptcy, and not subject to

bankruptcy in this district; (4) it is not properly limited in time and scope; (5) it does not comply

with FRCP 45(d)(1)’s obligation on any party issuing a subpoena to take reasonable steps to avoid

imposing undue burden or expense of third parties and seeks documents Plaintiff could seek

directly from parties to the lawsuit; and (6) it seeks discovery of confidential and proprietary

business information.

       Based on its objections, Citibank understands that the Purchase Agreement has already

been produced in this lawsuit. Based on its objections, Citibank will not agree to produce any

further documents at this time. Citibank is willing to meet and confer regarding an appropriate

production.

DOCUMENT REQUEST 11:

       All documents concerning the relationship, as it relates to student loans, of Citibank N.A.

with the following:

       a) Goldentree Asset Management
       b) GOAL Structured Solutions Trust, 2016



                                                 25
    Case 1-17-01005-ess          Doc 282-3      Filed 09/02/20      Entered 09/02/20 19:43:09




        c)   GS2 Grantor-Trust 2016-A
        d)   GS2 Depositor 2016-A, SPV, LLC
        e)   Goal Structured Solutions, Inc.
        f)   Turnstile Capital Management, LLC
        g)   Pennsylvania Higher Education Assistance Agency


RESPONSE TO REQUEST 11:

        Citibank objects to this request because: (1) it lacks foundation because Citibank did not

transfer loans to the entities listed in (b) – (g); rather Citibank transferred loans to Goldentree Asset

Management LP as part of the Purchase Agreement, which Citibank understands has already been

produced in this lawsuit; (2) it is irrelevant and not proportional because Golden cannot certify a

class; (3) it is irrelevant, not proportional, overly broad and unduly burdensome because it seeks

information about loans that were not subject to bankruptcy, and not subject to bankruptcy in this

district; (4) it is not properly limited in time and scope; (5) it does not comply with FRCP 45(d)(1)’s

obligation on any party issuing a subpoena to take reasonable steps to avoid imposing undue

burden or expense of third parties and seeks documents Plaintiff could seek directly from parties

to the lawsuit, such as it relates Pennsylvania Higher Education Assistance Agency’s role as a

guarantor and its relationships with schools and lenders (such as Citibank); and (6) it seeks

discovery of confidential and proprietary business information.

        Subject to its objections, Citibank will produce the Common Manual: Unified Student Loan

Policy such as it relates Pennsylvania Higher Education Assistance Agency’s role as a guarantor

and its relationships with schools and lenders (such as Citibank). Citibank understands that the

Purchase Agreement has already been produced in this lawsuit. Based on its objections, Citibank

will not agree to produce any further documents at this time. Citibank is willing to meet and confer

regarding this request.




                                                   26
  Case 1-17-01005-ess      Doc 282-3   Filed 09/02/20   Entered 09/02/20 19:43:09




Dated: February 25, 2020         BALLARD SPAHR LLP

                                 /s/ Matthew A. Morr
                                 Marjorie J. Peerce
                                 Gerard Belfort
                                 Matthew A. Morr (admitted pro hac vice)
                                 Ballard Spahr LLP
                                 1675 Broadway, 19th Floor
                                 New York, NY 10019
                                 Telephone: 212.223.0200
                                 Facsimile: 212.223.1942
                                 Email: peercem@ballardspahr.com
                                 belfortg@ballardspahr.com
                                 morrm@ballardspahr.com

                                 Attorneys for Non-Party Citibank, N.A.




                                         27
